In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00314-CV
     ___________________________

   DAMETRESE D. SMITH, Appellant

                      V.

     CITY CREDIT UNION, Appellee


 On Appeal from County Court at Law No. 2
          Denton County, Texas
      Trial Court No. CV2019-02273


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due, but not filed, on February 19, 2021. On March 4,

2021, we notified appellant that her brief had not been filed as the appellate rules

require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for

want of prosecution unless, within ten days, appellant filed with the court her brief

and an accompanying motion reasonably explaining the brief’s untimely filing and

why an extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b).

      On March 16, 2021, after receiving appellant’s response to our late-brief

notice,1 we gave appellant until March 26, 2021, to file the brief and motion and again

warned that failure to do so could result in the appeal’s dismissal for want of

prosecution. See Tex. R. App. P. 42.3(b). On March 26, 2021, we received a fax—but

no brief or motion—from appellant.2

      Because appellant has failed to file a brief pursuant to the Rules of Appellate

Procedure despite having been given the opportunity to do so, we dismiss the appeal

for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.




      1
       Appellant attributed being unable to file her brief on February 19, 2021,
because of the freak snowstorm that left her—and much of the Dallas-Fort Worth
Metro Area—without power.
      2
       In her fax, appellant asked to reopen her case in the trial court, asked
forgiveness for missing her appellate deadline, and requested “a chance to try and
reconcile this matter.”
                                         2
                               Per Curiam

Delivered: April 8, 2021




                           3